Citation Nr: 1226566	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-40 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 30, 2009 for the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1968 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, in order to explain why this appeal is being remanded, the Board will briefly discuss the relevant regulations in this case - 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  Neither regulation was ever addressed by the RO for the effective date issue on appeal.  

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2011).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  But in order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection for herbicide exposure under the Agent Orange Act of 1991, such as the case here, can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Prostate cancer was included as a presumptive Agent Orange disease effective November 7, 1996 under the liberalizing regulation - 38 C.F.R. § 3.309(e).  See 61 Fed. Reg. 57,586 (Nov. 7, 1996). 

Here, the Veteran's initial service connection claim for prostate cancer was received by the RO in June 2009.  This is more than one year after the November 7, 1996 effective date for the liberalizing herbicide regulation for prostate cancer.  See 38 C.F.R. § 3.114(a)(3).  Regardless, based on the evidence currently of record, it does not appear the Veteran had prostate cancer at the time of the effective date of the liberalizing regulation.  See 38 C.F.R. § 3.114(a). In other words, based on the evidence currently of record, the Veteran did not meet the eligibility criteria for benefits in November 1996. 
 
However, VA has been engaged for many years in litigation regarding compensation for Vietnam Veterans exposed to Agent Orange.  In May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid VA regulations.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, district court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Vietnam Veteran who currently has or who died from a covered herbicide disease, to include prostate cancer.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(vii).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

However, if the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400, as discussed above.  See 38 C.F.R. § 3.816(c)(4).  

In the present case, the Veteran is a "Nehmer class member" since he is a Vietnam Veteran who, in 2007, was diagnosed with a covered herbicide disease -  prostate cancer.  See 38 C.F.R. § 3.816(b)(1)(i), (b)(2)(vii).  Regardless, the RO did not develop or adjudicate the potential "Nehmer" effective date issue under 38 C.F.R. § 3.816.  Nor did the RO address the "liberalizing regulation" effective date issue under 38 C.F.R. § 3.114.

First, the RO must engage in the appropriate development for a "Nehmer class member."  See VBA Training Letter (TL) 10-04, Training Guide for the Readjudication of Nehmer Claims, (revised February 10, 2011).  This development includes any required notice letter being sent to be the Veteran, as well as any memorandum for the claims folder.   

Second, pertinent VA regulations provide that a Statement of the Case (SOC) must be complete enough to allow the Veteran to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2011).  As relevant to this particular matter, the July 2010 SOC failed to address the pertinent laws and regulations in the present case - 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  To ensure due process, on remand, the RO must issue a Supplemental Statement of the Case (SSOC) that includes the laws and regulations relevant to the effective date issue in this case - 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  In essence, this SSOC must include citation to the relevant laws and discussion of whether the Veteran is entitled to an earlier effective date under either 38 C.F.R. § 3.114(a) or 38 C.F.R. § 3.816.  
  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must develop as necessary the earlier effective date issue under 38 C.F.R. § 3.816 for a "Nehmer class member."  See VBA Training Letter (TL) 10-04, Training Guide for the Readjudication of Nehmer Claims, (revised February 10, 2011).  This development includes any required notice letter being sent to be the Veteran, as well as any memorandum for the claims folder.   

2.  After completion of the above development, the RO/AMC must readjudicate the earlier effective date issue, in light of the additional development of record.  If this claim is not granted to the Veteran's satisfaction, the RO/AMC must send the Veteran and his representative a SSOC.  This SSOC must include a copy of, and also address, the relevant laws and regulations for an earlier effective date in this case - 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  An appropriate period of time should be allowed for response from the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

